DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The stability results recited in claim 1 appear to be achieved by the addition of the epoxy compounds recited in claims 3-5. Alternatively, the compositions as recited must inherently possess this 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rudnick et al. in view of Sethi et al., US 2017/0321099 A1 and further in view of Shimomura et al., US 2010/00038583. At p. 564, Rudnick discloses refrigeration cycle apparatus comprising a compressor, a condenser, an in-line drier, an expansion device and n evaporator in a cycle (Fig. 1). The compressors are generally hermetically sealed and housed in a welded can. Refrigeration equipment is commonly powered by an electric motor. Refrigeration lubricants act as an oil seal at pistons for compressed gas (p. 565, bottom). Pistons compress by sliding within a cylinder. Pentaerythritol polyol esters comprise the main type of POE used in refrigeration application. One is shown if Fig. 2 on p. 568. Dipentaerythritol polyol esters are common as well (p. 569, middle, Fig. 4). The examiner notes that technical grade pentaerythritol contains about 10% of dipentaerythritol. The two main acids used to make the ester portion of polyol esters are 2-ethylhexanoic acid, an 8-carbon acid, and 3,5,5-trimethylhexanoic acid, a 9-carbon acid (p. 570, middle). Regarding water content, see the second full paragraph on p. 584, which discloses that a dryer commonly reduces water content to less than 5 ppm, and 50 ppm or less is recommended by equipment manufacturers. Specific refrigerants are not disclosed.

The disclosures of Rudkin and Sethi are summarized above. Use of the recited epoxy compounds is not disclosed. The Shimomura reference teaches a polyol ester lubricant with a C5-9 fatty acid content of 50-100 mole %, a C5-9 branched fatty acid content of at least 30 mole %, and no more than 40 mole % of C5 or lower fatty acid content [0020]. The thermal and chemical stability of the oil may be improved by the addition of one or more epoxy compounds, which may be alkyloxirane compounds, alicyclic epoxy compounds or glycidyl ester compounds [0049]. Epoxy compounds are most preferably present at 0.2-2.0% by weight of the oil [0059]. Only one such may be used, as may two or more. A suitable alicylic epoxy compound is 3,4-epoxycyclohexylmethyl-3,4-epoxycyclohexane carboxylate [0055]. Alkylglycidyl esters 
Regarding the newly added language drawn to stability, the Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients in the claimed amounts made by a substantially similar process.  The original specification does not identify a feature that results in the claimed effect or physical property outside of the presence of the claimed components in the claimed amount.  Therefore, the claimed effects and physical properties, i.e. acidity, would naturally arise and be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Response to Arguments
Applicant's arguments filed February 9, 2022 have been fully considered but they are not persuasive. Applicant’s arguments are drawn to the newly added language reciting stability properties. This is addressed in the body of the rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on 
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761